Powell, J.
The plaintiff in error was eonvioted in the recorder’s court of the City of Atlanta, and sought certiorari to the superior court. His petition was dismissed because the bond' was not in accordance with the act passed December 10, 1902 (Acts 1902, p. 105), the conditions of the bond as given being that the defendant should pay the eventual condemnation money and all costs. Within three months the defendant *803gave a new bond in the terms of the statute and attempted to renew the certiorari. The judge of the superior court declined' to sanction it, and the defendant excepted. The ease is controlled by Johns v. Tifton, 122 Ga. 734 (50 S. E. 941); McDonald v. Ludowici, 3 Ga. App. 654 (60 S. E. 337); Simon v. Savannah, 4 Ga. App. 171 (60 S. E. 1036); Hill v. State, 115 Ga. 833 (42 S. E. 286); Sou. Ry. Co. v. Goodrum, 115 Ga. 689 (42 S. E. 49). Judgment affirmed.
Certiorari, from Fulton superior court — Judge Ellis. May 27, 1909.
Submitted October 6, —
Decided October 13, 1909.
Samml D. Hewlett, for plaintiff in error.
James L. May son, W. D. Ellis Jr., contra.